Case: 14-11674    Date Filed: 12/31/2014   Page: 1 of 4


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 14-11674
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 2:13-cr-00366-IPJ-JHE-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

WILLIAM KOREY NORRIS,
a.k.a. William Corey Norris,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________

                               (December 31, 2014)

Before TJOFLAT, JILL PRYOR and BLACK, Circuit Judges.

PER CURIAM:

      On January 2, 2014, William Korey Norris pled guilty to a violation of 18

U.S.C. § 922(g)(1), felon in possession of a firearm. Norris had previously been
                Case: 14-11674      Date Filed: 12/31/2014      Page: 2 of 4


convicted in Alabama on one count of robbery in the first degree, in violation of

Ala. Code § 13A-8-41, and two counts of unlawful possession of marijuana in the

first degree, in violation of Ala. Code § 13A-12-213(a)(1), and the District Court

therefore sentenced him under the Armed Career Criminal Act (the “ACCA”), 18

U.S.C. § 924(e) to a prison term of 180 months.1 He appeals his sentence on the

ground that his two convictions for violating § 13A-12-213(a)(1), possession of

marijuana for other than personal use, do not constitute “serious drug offenses”

sufficient to serve as predicates for ACCA status. He acknowledges that this court,

in United States v. Robinson, 583 F.3d 1292, 1294 (11th Cir. 2009), held that

§ 13A-12-213(a)(1) is a “serious drug offense,” but he argues that subsequent

Supreme Court precedent requires that we revisit Robinson’s holding. In

particular, he argues that Descamps v. United States, 133 S. Ct. 2276, 186 L. Ed.
2d 438 (2013), establishes that “the essential consideration of the categorical

approach is whether the statutory elements of the prior offense are the same or

narrower than the predicate crime as defined by the ACCA.”

       The ACCA states, in pertinent part:

       (e)(1) In the case of a person who violates section 922(g) of this title
       and has three previous convictions . . . for a violent felony or a serious
       drug offense, or both, committed on occasions different from one
       another, such person shall be fined under this title and imprisoned not
       less than fifteen years . . . .

       1
         The minimum sentence the court could impose for a violation of 18 U.S.C. § 924(e)
was 15 years, i.e., 180 months.
                                              2
                Case: 14-11674       Date Filed: 12/31/2014      Page: 3 of 4




       (2) As used in this subsection--

       (A) the term “serious drug offense” means--

       ....

       (ii) an offense under State law, involving manufacturing, distributing,
       or possessing with intent to manufacture or distribute, a controlled
       substance (as defined in section 102 of the Controlled Substances Act
       (21 U.S.C. 802)), for which a maximum term of imprisonment of ten
       years or more is prescribed by law . . . .

18 U.S.C. § 924(e). Section 13A-12-213(a)(1) of the Alabama Code, entitled

Unlawful Possession of Marihuana in the First Degree, states, in pertinent part:

“(a) a person commits the crime of unlawful possession of marihuana in the first

degree if . . . [h]e possesses marihuana for other than personal use . . . . (b)

Unlawful possession of marihuana in the first degree is a Class C felony.”

       Section 13A-12-213(a)(1) is indivisible in that it does not set out an element

of the offense in the alternative. We use a categorical approach to determine

whether a state statute that is indivisible qualifies as an ACCA predicate offense.

United States v. Howard, 742 F.3d 1334, 1345 (11th Cir. 2014). 2 Using that

approach, in determining whether § 13A-12-213(a)(1) is “serious drug offense”

under the ACCA, we examine whether § 13A-12-213(a)(1) involves distribution,


       2
           In Decamps, the Supreme Court limited the use of the “modified categorical approach,”
in which courts may examine the facts underlying the defendant’s previous conviction, to those
statutes that are divisible. The formal “categorical approach” applies to all statutes that are
indivisible. 133 S. Ct. at 2283-84.
                                               3
              Case: 14-11674     Date Filed: 12/31/2014   Page: 4 of 4


manufacture, or possession with intent to distribute or manufacture. United States

v. James, 430 F.3d 1150, 1155 (11th Cir. 2005). If the statute criminalizes a range

of actions, we assume that the defendant’s convictions rested on the least of the

acts criminalized and ascertain whether those acts are encompassed by the generic

federal offenses. Howard, 742 F.3d at 1345. A conviction will qualify as an

ACCA predicate offense only if the state statute punishes the same acts as, or

narrower acts than, those defined in federal law. Id. (citing Descamps, 133 S. Ct.

at 2281).

      We conclude that the District Court was properly classified Norris as an

armed career criminal under the ACCA. Viewing § 13A-12-213(a)(1) as a whole

in light of Alabama courts’ interpretation of the statute, § 13A-12-213 is the only

section under which possession with intent to distribute or manufacture marijuana

can be charged. Moreover, § 13A-12-213 does not apply either by its terms or

based on any Alabama court’s interpretation to any other form of non-personal use

of marijuana. Thus, our holding in Robinson that § 13A-12-213 is a serious drug

offense for purposes of ACCA remains good law.

      AFFIRMED.




                                          4